 



REAL ESTATE MATTERS AGREEMENT
between
SARA LEE CORPORATION
and
HANESBRANDS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
ARTICLE I PROPERTIES
  1
Section 1.1 Owned Property
  1
Section 1.2 Leased Property
  1
Section 1.3 Lease Consents
  2
Section 1.4 Releases
  3
Section 1.5 Temporary Occupancy
  3
Section 1.6 Performance of Leases
  4
Section 1.7 Alternative Sublease
  5
Section 1.8 Form Of Transfer
  5
Section 1.9 Title to the Properties
  6
Section 1.10 Condition of Properties
  6
Section 1.11 Lease Termination
  7
Section 1.12 Tenant’s Fixtures And Fittings
  7
Section 1.13 Lease Extensions
  7
Section 1.14 Costs And Expenses
  7
Section 1.15 Landlord Estoppel Certificates
  8
Section 1.16 Title Insurance
  8
Section 1.17 Cooperation
  8
 
   
ARTICLE II INDEMNIFICATION
  8
Section 2.1 Notice Of Default Under The Guaranteed Leases; Indemnification And
Reimbursement
  8
Section 2.2 Termination Of Assignment Upon Breach Or Event Of Default
  11
Section 2.3 No Obligation To Pay Rent
  12
 
   
ARTICLE III COVENANTS
  12
Section 3.1 Merger
  12
Section 3.2 Security Interests
  13
Section 3.3 Sharing Of Information
  13
Section 3.4 Limitation On Assignment
  13
Section 3.5 Further Assurances
  14
 
   
ARTICLE IV MISCELLANEOUS
  14
Section 4.1 Entire Agreement; Incorporation Of Schedules And Exhibits
  14
Section 4.2 Amendments And Waivers
  14
Section 4.3 No Implied Waivers; Cumulative Remedies; Writing Required
  14
Section 4.4 Parties In Interest
  15
Section 4.5 Assignment; Binding Agreement
  15
Section 4.6 Notices
  15
Section 4.7 Severability
  15
Section 4.8 Governing Law
  16
Section 4.9 Submission To Jurisdiction
  16
Section 4.10 Waiver Of Jury Trial
  16
Section 4.11 Amicable Resolution
  17
Section 4.12 Arbitration
  17

ii



--------------------------------------------------------------------------------



 



     
Section 4.13 Construction
  17
Section 4.14 Counterparts
  17
Section 4.15 Limitation On Damages
  17
Section 4.16 Delivery By Facsimile Or Other Electronic Means
  17
Section 4.17 Time of Essence
  18
 
   
ARTICLE V DEFINITIONS
  18

SCHEDULES

     
Schedule 1.1
  Owned Properties
 
   
Schedule 1.2
  Leased Properties

EXHIBITS

     
Exhibit A
  Form Conveyance for Owned Properties
 
   
Exhibit B
  Form Assignment for Leased Properties

iii



--------------------------------------------------------------------------------



 



REAL ESTATE MATTERS AGREEMENT
          This Real Estate Matters Agreement (this “Agreement”) is dated as of
August 31, 2006 between Sara Lee Corporation, a Maryland corporation (“Sara
Lee”), and Hanesbrands Inc., a Maryland corporation (“HBI”).
          Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in Article V hereof.
RECITALS
     WHEREAS, the board of directors of Sara Lee has determined that it is
appropriate and desirable to separate Sara Lee’s Branded Apparel Business from
its other businesses;
     WHEREAS, in order to effectuate the foregoing, Sara Lee and HBI have
entered into a Master Separation Agreement dated as of August 31, 2006 (as
amended, modified and/or restated from time to time, the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions set forth therein, for the Separation and the Distribution, and for
the execution and delivery of certain other agreements in order to facilitate
and provide for the foregoing; and
     WHEREAS the Parties desire to set forth certain agreements regarding the
real estate associated with the Branded Apparel Business as described herein;
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and subject to and on the terms and conditions
herein set forth, the Parties hereby agree as follows:
ARTICLE I
PROPERTIES
     Section 1.1 Owned Property. Sara Lee shall convey or otherwise transfer to
HBI or its designated Subsidiary, or cause its designated Subsidiary to convey
or otherwise transfer to HBI or its designated Subsidiary, and HBI shall accept,
or cause its applicable Subsidiary to accept, all of Sara Lee’s or its
Subsidiary’s rights, title and interests in and to the Owned Properties, subject
to the other provisions of this Agreement and (to the extent not inconsistent
with the provisions of this Agreement) the terms of the Separation Agreement and
the other Ancillary Agreements. The parties shall use reasonable best efforts to
effect such conveyance or transfer upon the Separation Date or as soon
thereafter as practicable. The foregoing provisions in this Section 1.1
contemplate that Owned Properties in the name of a Subsidiary of Sara Lee (or
its predecessor), the stock of which is to be contributed to HBI or its
designated Subsidiary, shall not be conveyed under this Section 1.1 (with the
result that such Owned Properties will be owned by a Subsidiary of HBI upon
completion of the Separation).
     Section 1.2 Leased Property. Sara Lee shall assign or otherwise transfer to
HBI or its designated Subsidiary, or cause its applicable Subsidiary to assign
or otherwise transfer to HBI or its designated Subsidiary, and HBI shall accept
and assume, or cause its designated Subsidiary

1



--------------------------------------------------------------------------------



 



to accept and assume, all of Sara Lee’s or its Subsidiary’s rights, title,
interests in and to, and obligations under, the Leases (including thereunder,
any right, title and interest in and to any security deposits and related
interest posted in accordance with such Leases), subject to the other provisions
of this Agreement and (to the extent not inconsistent with the provisions of
this Agreement) the terms of the Separation Agreement and the other Ancillary
Agreements. Such assignment or transfer shall be completed on the later of:
(i) the Separation Date and (ii) the fifth business day after the relevant Lease
Consent has been granted (or such earlier date as is mutually agreed upon by
Sara Lee and HBI). The foregoing provisions of this Section 1.2 contemplate that
Sara Lee or a Subsidiary of Sara Lee (the stock of which is not being
contributed to HBI) is the lessee or that a “change in control” or similar
provision appears in a Lease in which a Subsidiary of Sara Lee (or its
predecessor), the stock of which is to be contributed to HBI, is the lessee.
Leases that do not contain such a provision which are in the name of a
Subsidiary of Sara Lee (or its predecessor), the stock of which is to be
contributed to HBI, shall not be assigned or transferred under this Section 1.2
(but shall instead continue to be leased by such Subsidiary from and after the
time it is contributed to HBI in the Separation).
     Section 1.3 Lease Consents.
          (a) HBI confirms that it or Sara Lee Branded Apparel has, before the
Separation Date, applied for the Lease Consents on Sara Lee’s behalf by written
notice to the Landlord with respect to each Lease Requiring Consent and provided
or plans to provide any notice required to be delivered under each Lease
Requiring Notice.
          (b) HBI shall use its reasonable best efforts to obtain the Lease
Consents required by each Lease Requiring Consent. Sara Lee shall cooperate as
reasonably requested by HBI and at HBI’s sole expense to obtain the Lease
Consents; provided, however, that Sara Lee shall not be required to commence or
pursue any Action (whether to obtain a declaration that a Lease Consent has been
improperly withheld or delayed or for any other purpose), nor shall Sara Lee be
required to pay any consideration or otherwise offer or grant any accommodation
(financial or otherwise), to obtain any Lease Consent. Neither Sara Lee nor any
of its Subsidiaries shall have any liability to HBI or any of its Subsidiaries
arising out of, or relating to, the failure to obtain any Lease Consents or any
default, loss of any rights or acceleration of any obligations under, or any
termination of, any Lease Requiring Consent as a result of any failure to obtain
any Lease Consents. If and to the extent that a Lease Requiring Consent provides
the applicable Landlord the opportunity to recapture all or a portion of a
leased premises due to request for a Lease Consent and such Lease Requiring
Consent permits a request to be withdrawn (or words of similar import) upon such
Landlord’s election so to recapture, then Sara Lee shall use reasonable best
efforts to exercise such right to withdraw a request for Lease Consent at the
request of HBI.
          (c) HBI shall use its reasonable best efforts to satisfy promptly, or
cause its applicable Subsidiaries to use its reasonable best efforts to satisfy
promptly, all of the requirements set forth in each Lease Requiring Consent and
any other lawful and reasonable requirements of the Landlord in obtaining the
Lease Consents, including, without limitation:
          (i) if required by any Landlord with respect to any Lease Requiring
Consent, entering into an agreement with such Landlord to assume, observe and
perform

2



--------------------------------------------------------------------------------



 



the tenant’s obligations under such Lease Requiring Consent during the remainder
of the term of such Lease Requiring Consent; and
          (ii) if reasonably required by any such Landlord, providing, or
causing another Person (other than Sara Lee or any other member of the Sara Lee
Group) to provide, a guarantee, surety, letter of credit, security deposit or
other security for the obligations of HBI or its applicable Subsidiary as tenant
under any Lease Requiring Consent.
     Section 1.4 Releases.
          (a) HBI shall use its reasonable best efforts to obtain a Release from
each Landlord with respect to each Lease and to satisfy promptly, or cause its
designated Subsidiaries to use their reasonable best efforts to satisfy
promptly, all of the lawful and reasonable requirements of each Landlord in
obtaining each Release, including, without limitation:
          (i) if required by the Landlord with respect to any Lease, entering
into an agreement with such Landlord to assume, observe and perform the tenant’s
obligations under such Lease during the remainder of the term of such Lease; and
          (ii) if reasonably required by any the Landlord with respect to any
Lease, providing, or causing another Person (other than Sara Lee or any other
member of the Sara Lee Group) to provide, a guarantee, surety, letter of credit,
security deposit or other security for the obligations of HBI or its applicable
Subsidiary as tenant under such Lease.
          (b) Sara Lee shall cooperate, reasonably and at HBI’s sole expense,
with HBI’s efforts to obtain each Release; provided, however, that Sara Lee
shall not be required to commence or pursue any Action, nor shall Sara Lee be
required to pay any consideration or incur any cost or otherwise offer or grant
any accommodation (financial or otherwise), to obtain any Release.
          (c) To the extent that HBI does not obtain a Release from each
Landlord with respect to any Lease, HBI shall indemnify, defend, protect and
hold harmless the Sara Lee Indemnitees from and against, and shall reimburse
each Sara Lee Indemnitee for, all Losses incurred by any Sara Lee Indemnitee and
occurring or accruing after the Separation Date as a result of (i) all
Obligations or the failure by HBI or any of its Subsidiaries to pay, perform,
observe and discharge all Obligations or (ii) HBI’s or its applicable
Subsidiary’s use or occupancy of the respective Leased Properties under each
such Lease, including without limitation HBI’s or such Subsidiary’s use or
occupancy of any Leased Property under Section 1.5 of this Agreement.
     Section 1.5 Temporary Occupancy.
     In the event that the Actual Closing for any Leased Property does not occur
on or before the Separation Date, Sara Lee and HBI shall use their respective
reasonable best efforts to allow HBI to occupy such Leased Property upon the
terms and conditions contained in the relevant Lease and until the Actual
Closing for such Leased Property; provided, however, that if an

3



--------------------------------------------------------------------------------



 



enforcement action or forfeiture by the relevant Landlord due to HBI’s or its
applicable Subsidiary’s occupation of such Leased Property constituting a breach
of a Relevant Lease cannot, in the reasonable opinion of Sara Lee, be avoided
other than by requiring HBI or its applicable Subsidiary to promptly vacate the
relevant Leased Property, Sara Lee may by notice to HBI promptly require HBI or
its applicable Subsidiary to vacate the relevant Leased Property on not less
than ten (10) days prior written notice. HBI will be responsible for all Losses
incurred by Sara Lee or any of its Subsidiaries as a consequence of such
occupation. Neither HBI nor its applicable Subsidiary shall be entitled to make
any claim or demand against, or obtain reimbursement from, Sara Lee or any of
its Subsidiaries with respect to any Losses incurred by HBI or its applicable
Subsidiary as a consequence of being obliged to vacate the Leased Property or in
obtaining alternative premises, including, without limitation, any Action or
forfeiture which a Landlord may take against HBI or its applicable Subsidiary.
     Section 1.6 Performance of Leases.
          (a) Whether or not (i) the Actual Closing with respect to any Leased
Property has occurred or (ii) HBI or its applicable Subsidiary occupies any
Leased Property under Section 1.5 above as of the Separation Date, HBI shall,
effective as of the Separation Date, pay, perform, observe and discharge
promptly when due, or cause its applicable Subsidiary to pay, perform, observe
and discharge promptly when due, all Obligations under the Lease of such Leased
Property; provided, however, that if, prior to an Actual Closing, a Landlord
refuses to accept direct payment, performance, observation or other discharge of
Obligations by HBI, then Sara Lee at HBI’s request shall make such payment,
performance, observation or otherwise discharge such Obligations until such
Actual Closing, subject to Sara Lee’s receipt of payment from HBI of all rent
and other amounts payable under the applicable Lease prior to payment by Sara
Lee to the Landlord.
          (b) Upon (i) the Actual Closing with respect to any Guaranteed
Property or (ii) the commencement of HBI’s or its applicable Subsidiary’s
occupancy of any Leased Property under Section 1.5 of this Agreement or sublease
of any Leased Property under Section 1.7 of this Agreement, HBI and each of its
applicable Subsidiaries shall obtain and maintain all insurance, in such amounts
and with such coverage, terms and conditions, as the tenant is required to
maintain under each such Lease; provided, however, if, prior to an Actual
Closing, a Landlord refuses to accept HBI’s performance of the insurance
requirements of any Lease or HBI’s insurer does not recognize an insurable
interest on behalf of HBI, then Sara Lee at HBI’s request shall use reasonable
best efforts to obtain and maintain insurance policies until such Actual
Closing, in such amounts and with such coverage, terms and conditions, as the
tenant is required to maintain under such Lease, subject to (i) Sara Lee’s
receipt of payment from HBI of all premiums and other amounts owing with respect
to such policies prior to payment by Sara Lee to the carriers and (ii)
indemnification from HBI against any Losses which any Sara Lee Indemnitee may
suffer under or in connection with such arrangements. HBI and each of its
applicable Subsidiaries shall maintain such insurance for so long as Sara Lee
retains any Obligations with regard to the Properties or Leases subject to such
insurance. Each of Sara Lee and HBI (each, an “Obtaining Party”) shall, when
obtaining insurance pursuant to this Agreement, use reasonable best efforts to
provide that coverage under such insurance shall not expire or be terminated or
materially modified without such insurer endeavoring to provide written notice
to the other party at least 30 days in advance of such expiration, termination
or modification. All policies of commercial

4



--------------------------------------------------------------------------------



 



general liability insurance obtained by an Obtaining Party (or any Subsidiary of
such Obtaining Party) shall designate the other party and, as applicable, the
other members of the Sara Lee Group or the appropriate Subsidiary of HBI, as
additional insureds. On or before each such Actual Closing or the commencement
of any such occupancy or sublease, and thereafter at least 30 days before the
expiration of any such insurance or within ten days after receiving a written
request from the other party, the Obtaining Party shall deliver certificates
from the issuers of all such insurance evidencing full compliance with this
Section 1.6(b), together with evidence of the payment of any premiums due on
account of such insurance.
          (c) Sara Lee shall use reasonable best efforts to promptly deliver to
HBI copies of all invoices, demands, notices and other communications received
by Sara Lee or its applicable Subsidiary or agents in connection with any of the
Leased Properties or the Leases and shall, at HBI’s cost and upon HBI’s
reasonable request, use reasonable best efforts to give notices and otherwise
communicate on behalf of HBI or its applicable Subsidiary with respect to
matters relating to any Lease or Leased Property. HBI shall use reasonable best
efforts to promptly deliver to Sara Lee copies of all demands, notices and other
communications received by HBI or its applicable Subsidiary or agents that
allege any breach or default of any Lease, which breach or default could
reasonably be expected to result in Sara Lee or any of its Subsidiaries
incurring any Liabilities under such Lease or relating to the applicable Leased
Property.
     Section 1.7 Alternative Sublease. If, at any time the relevant Lease
Consent is expressly refused, and provided HBI has otherwise discharged its
obligations under Section 1.3 and Section 1.14 with regards to obtaining such
Lease Consent, Sara Lee may, in its reasonable discretion, by written notice to
HBI, elect to sublease all of the relevant Leased Property utilized by HBI or
its applicable Subsidiary to HBI or such Subsidiary for the remainder of the
term of the Lease (or, if required by Landlord, for a period equal to
substantially all of the remainder of the term of such Lease). If Sara Lee makes
such an election, Sara Lee shall apply to the relevant Landlord for the Lease
Consent with respect to such sublease, and, on the grant of such Lease Consent,
Sara Lee shall sublease or cause its applicable Subsidiary to sublease to HBI or
its applicable Subsidiary the relevant Leased Property for the remainder of the
term of the Lease Requiring Consent, at a rent equal to the rent from time to
time under the Lease Requiring Consent, but otherwise on substantially the same
terms and conditions as the Lease Requiring Consent, except to the extent
inconsistent with this Agreement and except that Sara Lee shall have no
obligation to perform any obligations of such Landlord under such Lease. The
sublease shall provide that (i) Sara Lee shall use reasonable best efforts to
enforce such Lease for the benefit of HBI, at HBI’s sole cost and expense,
(ii) Sara Lee shall not terminate or otherwise amend such Lease so as to
materially adversely affect such subleased premises or HBI’s rights thereunder;
and (iii) subject to Section 1.13 of this Agreement, Sara Lee shall exercise
such Lease rights as may be reasonably requested by HBI from time to time, at
HBI’s sole cost and expense and subject to indemnification from HBI against any
Losses any Sara Lee Indemnitee may suffer in connection therewith.
     Section 1.8 Form Of Transfer. Sara Lee or its applicable Subsidiary shall
make the conveyance or transfer of the Owned Property in accordance Section 1.1
of this Agreement using one or more instruments substantially in the form
attached to this Agreement as Exhibit A and shall make the assignment or
transfer of the Leased Property in accordance Section 1.2 of this

5



--------------------------------------------------------------------------------



 



Agreement using one or more instruments substantially in the form attached to
this Agreement as Exhibit B (or, if any Landlord so requires, in the form of
assignment reasonably proposed by the relevant Landlord), in each case with such
modifications as are necessary to conform to local requirements, customs and
practices to the extent necessary to render such form effective and, if
requested by HBI, recordable. Sara Lee and HBI shall also execute and deliver
such other documents as may be reasonably necessary in connection with the
conveyance, assignment or other transfer of real property interests under this
Agreement, including local governmental forms and FIRPTA affidavits, and such
other documents as may reasonably be requested by title insurers in order to
issue owner’s title insurance coverage; provided that in no event shall Sara Lee
be required to make any representations or warranties which are broader than the
representations and warranties which Sara Lee is making in the form of
conveyance attached as Exhibit A to this Agreement (or provide any indemnities
or undertake any actual or contingent exposure with respect to any such matter).
     Section 1.9 Title to the Properties. Sara Lee makes no representations or
warranties, express or implied, with respect to the quality or condition of, or
any encumbrances on, the title to the Properties, and HBI or its applicable
Subsidiary shall accept the rights, title and interests of Sara Lee or its
applicable Subsidiary in and to each Owned Property and each Lease, subject to
any defects in the quality or condition of such title and any easements,
covenants, conditions, restrictions, reservations and other matters affecting,
encumbering or relating to each Property.
     Section 1.10 Condition of Properties. Sara Lee makes no representations or
warranties, express or implied, with respect to the condition of the Properties,
and HBI or its applicable Subsidiary shall accept each Property in such
condition and state of repair as exists on the Separation Date, with respect to
the Owned Properties, and on the Actual Closing Date, with respect to the Leased
Properties, with all faults, limitations and defects (latent and apparent),
without any representations or warranties, express or implied, as to its
quality, merchantability or its fitness for any intended use or particular
purpose. HBI, for itself and on behalf of its Subsidiaries, acknowledges that it
has had the opportunity to inspect the Properties to its full satisfaction and
is familiar with the Properties. The Parties obligations under this Agreement
are not conditioned upon the Properties being in any particular condition, and,
any damage from condemnation or any fire or other casualty or any other change
in the condition of any Property notwithstanding, Sara Lee shall make, or cause
its applicable Subsidiary to make, the conveyances, assignments and transfers
under Sections 1.1 and 1.2 of this Agreement, and HBI shall accept, or cause its
applicable Subsidiary to accept, all such conveyances, assignments and
transfers; provided, however, in the event of any such damage from condemnation
or fire or other casualty before the Separation Date, with respect to the Owned
Properties, or the Actual Closing, with respect to the Leased Properties, Sara
Lee or its applicable Subsidiary shall confer with HBI regarding, and use
reasonable best efforts to pursue and assign to HBI or its applicable
Subsidiary, all rights and interests of Sara Lee or its applicable Subsidiary in
and to any proceeds of insurance arising from such fire or casualty or proceeds
arising from any condemnation proceeding at the time of the conveyance,
assignment or transfer for the relevant Property. To the extent that there is
any damage from condemnation or any fire or other casualty to any Leased
Property prior to the Actual Closing, Sara Lee shall consult with HBI prior to
the exercise of any right set forth in the respective Lease with respect to such
an event.

6



--------------------------------------------------------------------------------



 



     Section 1.11 Lease Termination. If any Lease expires or is terminated prior
to the Separation Date, (a) Sara Lee or its applicable Subsidiary shall not be
required to assign or transfer such Lease, (b) HBI or its applicable Subsidiary
shall not be required to accept an assignment or transfer of such Lease or a
sublease of the Leased Property relating to such Lease, and (c) neither Party
shall have any further obligations with respect to such Lease or Leased Property
under this Agreement.
     Section 1.12 Tenant’s Fixtures And Fittings. The Separation Agreement and
the other Ancillary Agreements shall govern the ownership, and the transfer of
ownership, of any trade fixtures and personal property located at each Property.
     Section 1.13 Lease Extensions.
          (a) HBI shall not enter into, and shall not permit its applicable
Subsidiaries to enter into, any agreement renewing any Guaranteed Lease or
extending the term of any Guaranteed Lease unless Sara Lee is released from all
Obligations, including any guaranty, surety and other security relating to such
Guaranteed Lease. If HBI or its Subsidiary wishes to remain in any Guaranteed
Property after the expiration of the current term of any Guaranteed Lease, HBI
shall enter into, or cause its applicable Subsidiary to enter into, a new lease
of such Guaranteed Property under which neither Sara Lee nor any of its
Subsidiaries shall have any Liabilities. If any Guaranteed Lease provides (a) a
right or option to renew such Guaranteed Lease or extend the term of such
Guaranteed Lease that the tenant under such Guaranteed Lease may exercise with
respect to such Guaranteed Lease or (b) that such Guaranteed Lease shall renew
or the term of such Guaranteed Lease shall be extended automatically if the
tenant under such Guaranteed Lease fails to take an action to prevent such
automatic renewal or extension, then, HBI shall not exercise, and shall not
permit its applicable Subsidiary to exercise, such right or option to renew such
Guaranteed Lease or extend the term of such Guaranteed Lease, and HBI shall take
such action, or shall cause its applicable Subsidiary to take such action, as is
necessary to prevent the automatic renewal of such Guaranteed Lease or the
automatic extension of the term of such Guaranteed Lease. Neither Sara Lee nor
any of its Subsidiaries shall have any Liabilities under (i) any Lease that
expires or is subject to renewal on or after the Separation Date, or (ii) any
new lease executed in connection with the Branded Apparel Business on or after
the Separation Date.
          (b) Notwithstanding the proceeding provisions of this Section 1.13, if
HBI desires to exercise a renewal or extension right in a Guaranteed Lease, then
HBI may exercise such renewal or extension right upon posting a bond, Letter of
Credit, or other security (in each case on terms and in amounts which are
reasonably acceptable to Sara Lee) to fully indemnify Sara Lee’s Obligations
during any such extension term. HBI shall post any such bond, Letter of Credit
or other security not less than ten (10) business days prior to HBI’s exercise
of such renewal or extension right.
     Section 1.14 Costs And Expenses.
          (a) HBI shall pay all out-of-pocket costs and expenses incurred in
connection with obtaining the Lease Consents and the Releases by each Landlord,
including, without limitation, any consent, processing or other fee charged by
any Landlord for any Lease Consent

7



--------------------------------------------------------------------------------



 



or Release and any attorneys’ fees and any costs and expenses relating to
re-negotiation or renewal of any Lease. HBI shall also pay all out-of-pocket
costs and expenses payable in connection with the conveyance or transfer of the
Owned Properties and the assignment or transfer of the Leases, including,
without limitation, title insurance premiums, escrow fees, recording fees and
any transfer taxes.
          (b) If and to the extent that a Landlord requires the payment of any
material consent fee, processing fee or other fee in consideration for a Lease
Consent or Release, then Sara Lee and HBI shall consider in good faith whether
there is a mutually agreeable alternative arrangement which Sara Lee and HBI
could implement with respect to the Lease which would not require the payment of
such fee.
     Section 1.15 Landlord Estoppel Certificates. Sara Lee will use its
reasonable best efforts to provide estoppel certificates to landlords under the
Guaranteed Leases, subject to the receipt of factual representations from HBI in
form and substance reasonably satisfactory to Sara Lee (and subject to receipt
of an acknowledgement from HBI that it will be solely responsible for, and will
hold Sara Lee harmless against, any Liabilities which may arise from such
estoppel certificate or the matters covered thereby).
     Section 1.16 Title Insurance. At the request of HBI (and at HBI’s sole cost
and expense), Sara Lee shall use its reasonable best efforts to obtain
endorsements to existing title insurance policies held by the Sara Lee Group
providing for the transfer of such policies to HBI or its designated
Subsidiaries. HBI may, at its own cost and expense, elect to obtain title
insurance policies and/or surveys with respect to any or all of the Owned
Properties.
     Section 1.17 Cooperation. In the event that (1) Sara Lee or HBI identifies
any real properties which should have been included in the Owned Real Properties
or Leased Real Properties (but were not so included due to mistake or
unintentional omission), then it shall notify the other and the parties shall
cooperate to transfer such Owned Real Property or Leased Real Property to HBI or
an HBI Subsidiary in accordance with the terms of this Agreement, (2) Sara Lee
identifies any records or files relating to the Owned Real Properties or Leased
Real Properties in the possession of Sara Lee or a Sara Lee Subsidiary (which
records or files have not previously been transferred to HBI or an HBI
Subsidiary), then Sara Lee shall promptly cause such records or files to
transferred to HBI and (3) Sara Lee or HBI identifies any obligation of Sara
Lee, whether direct or indirect, to make payments under or otherwise be
financially responsible with respect to any Leased Real Property (and as to
which a Release has not previously been sought under this Agreement due to
mistake or unintentional omission), then it shall promptly notify the other and
HBI shall promptly seek a Release in accordance with the terms of this
Agreement.
ARTICLE II
INDEMNIFICATION
     Section 2.1 Notice Of Default Under The Guaranteed Leases; Indemnification
And Reimbursement.

8



--------------------------------------------------------------------------------



 



          (a) HBI shall provide Sara Lee with a copy of any written notice of
default, notice of alleged default or other notice that HBI or any of its
Subsidiaries receives from a Landlord or a lender with respect to any Lease that
may result in an event of default, which copy shall be given to Sara Lee as soon
as practicable and in any event no later than five (5) business days after HBI’s
or any of its Subsidiaries’ receipt of any such notice. Sara Lee shall provide
HBI with a copy of any written notice of default, notice of alleged default or
other notice that Sara Lee or any member of the Sara Lee Group receives from a
Landlord with respect to any Lease, which copy shall be given to HBI as soon as
practicable and in any event no later than five (5) business days after Sara
Lee’s or any of the Sara Lee Group members’ receipt of any such notice.
          (b) HBI shall deliver to Sara Lee, as soon as practicable and in any
event no later than five (5) business days after HBI’s or any of its
Subsidiaries’ receipt of any notice described in Section 2.1(a) hereof, a
statement from HBI concerning HBI’s intentions with respect to said default or
alleged default. Sara Lee shall reasonably cooperate with any attempt by HBI
pursuant to this Section 2.1(b) to cure or contest a default or alleged default.
          (i) If HBI indicates an intent to contest said default or alleged
default, then HBI shall engage legal counsel reasonably acceptable to Sara Lee
and shall diligently pursue such contest; provided, however, if Sara Lee
reasonably believes that HBI is not likely to prevail in such contest and Sara
Lee reasonably believes that Sara Lee or any member of the Sara Lee Group will
suffer adverse consequences as a result of such default or alleged default if it
is not cured promptly, then, in any such event, Sara Lee may (in its sole and
absolute discretion and without any obligation to do so) give HBI written notice
of Sara Lee’s intention to cure the default of alleged default under such
Guaranteed Lease, and the parties shall be thereafter be governed by Section
2.1(b)(iii).
          (ii) If HBI indicates its intent to cure such default or alleged
default, HBI shall cure said default or alleged default within the time period
set forth in the applicable Guaranteed Lease, or if said default or alleged
default is of a character which does not permit the curing of said default or
alleged default within the time period set forth in the applicable Guaranteed
Lease, HBI shall eliminate, cure, obtain a waiver or otherwise constructively
address such default or alleged default and proceed diligently with respect to
said default or alleged default until cured, waived or eliminated, but, in any
event, in the manner required under the terms and conditions of the applicable
Guaranteed Lease. So long as HBI is working diligently to cure such default or
alleged default in accordance with the foregoing, Sara Lee shall refrain from
taking actions to cure such default or alleged default and shall cooperate as
reasonably requested by HBI with respect to curing such default or alleged
default or settling such dispute with the applicable Landlord; provided,
however, if HBI (1) provides written notice to Sara Lee of its intention not to
cure said default or alleged default, (2) fails to send any notice of its
intentions, or (3) fails to cure a default or alleged default in accordance with
its previous notice to Sara Lee, or if Sara Lee reasonably believes that Sara
Lee or any member of the Sara Lee Group will suffer adverse consequences as a
result of such default or alleged default if it is not cured promptly, then, in
any such event, Sara Lee may (in its sole and absolute discretion and without
any obligation to do so) give HBI written notice of Sara

9



--------------------------------------------------------------------------------



 



Lee’s intention to cure the default or alleged default under such Guaranteed
Lease and the parties shall be thereafter be governed by Section 2.1(b)(iii).
          (iii) If HBI has not cured such default or alleged default within five
(5) days after HBI’s receipt of Sara Lee’s written notice to HBI pursuant to the
final sentences of Sections 2.1(b)(i) or 2.1(b)(ii) (or, if such default or
alleged default cannot be cured within such five (5) day period, HBI has not
commenced to cure and continued to diligently pursue such cure to completion
within the grace or cure periods provided under, and otherwise in accordance
with the terms of the applicable Guaranteed Lease), then, regardless of any
stated intention of HBI, Sara Lee may (in its sole and absolute discretion and
without any obligation to do so) cure such default or alleged default on behalf
of HBI at HBI’s sole cost and expense, and HBI, for itself and on behalf of each
of its Subsidiaries, hereby grants to Sara Lee a license to enter upon any
Leased Property for the purpose of effecting such cure, subject to the
provisions of such Guaranteed Lease.
          (iv) If Sara Lee or any member of the Sara Lee Group incurs any Losses
as a result of a default or alleged default under any Guaranteed Lease by HBI or
any of its Subsidiaries, and if HBI does not pay to Sara Lee the full amount of
such Losses promptly after receipt of notice of such Losses from Sara Lee, Sara
Lee shall be entitled to exercise any and all remedies available to it under
this Agreement or under any other agreement between the parties, at law or in
equity.
          (c) HBI, for itself and as agent for each of its Subsidiaries, hereby
agrees to indemnify, defend (or, where applicable, pay the costs of defense for)
and hold harmless the Sara Lee Indemnitees from and against, and shall reimburse
such Sara Lee Indemnitees for, all Losses incurred by the Sara Lee Indemnitees
by reason of (i) the incurrence by any Sara Lee Indemnitees of reasonable
out-of-pocket costs of enforcement (excluding any internal administrative costs
of such Sara Lee Indemnitees) of any terms, covenants or agreements contained in
this Agreement, (ii) any and all payments or performance required of any of the
Sara Lee Indemnitees with respect to any Obligation, and (iii) any breach or
default by HBI or any of its Subsidiaries under any Guaranteed Lease, except to
the extent any such Losses have been finally determined by a court of competent
jurisdiction to have resulted directly from acts or omissions after the
Distribution Date of any Sara Lee Indemnitee which constitute gross negligence
or willful misconduct. If any Sara Lee Indemnitee incurs any such Losses, HBI
shall reimburse Sara Lee for the full amount thereof, within ten (10) days after
receiving a written demand for such Losses from Sara Lee; provided that each
demand for reimbursement by Sara Lee shall be accompanied by copies of
supporting invoices and copies of paid receipts, cancelled checks or other
reasonable proof of payment or incurrence of liability by Sara Lee, to the
extent available. In the event that, with the consent of Sara Lee, HBI assumes
the defense of any Sara Lee Indemnitee with respect to any Action arising out of
any matter from and against which HBI is obligated to indemnify, defend and hold
harmless such Sara Lee Indemnitee under this Section 2.1(c), such defense shall
include the employment of counsel reasonably satisfactory to HBI and Sara Lee
and the payment by HBI of all of such counsel’s fees and expenses. Sara Lee
shall not be liable for the payment of any settlement of any such Action
effected by HBI without the written consent of Sara Lee. HBI shall not, without
the prior written consent of Sara Lee (not to be unreasonably withheld or
delayed), effect any settlement of any Action in respect of which any Sara Lee
Indemnitee is a party and from and against which HBI is obligated to indemnify,

10



--------------------------------------------------------------------------------



 



defend and hold harmless such Sara Lee Indemnitee under this Section 2.1(c),
unless such settlement is paid, in the first instance, by HBI and includes an
unconditional release of all Sara Lee Indemnitees from all liability on all
claims that are the subject matter of such Action. Sara Lee agrees to cooperate
with HBI’s defense of any such Action, as reasonably requested by HBI.
     Section 2.2 Termination Of Assignment Upon Breach Or Event Of Default. If a
breach or default occurs under any of the Guaranteed Leases and such breach or
default remains uncured after any applicable notice and cure period, then Sara
Lee, at its election, shall have the following non-exclusive remedies:
          (a) Sara Lee shall be entitled to all of the rights and remedies which
Sara Lee may have under this Agreement or any other Contract or at law or in
equity;
          (b) Sara Lee shall have the right to terminate the assignment to HBI
or its applicable Subsidiary of Sara Lee’s or its applicable Subsidiary’s right,
title and interest in and to the Guaranteed Lease with respect to which there
exists a default following any notice and cure period provided for in such
Guaranteed Lease, which right Sara Lee shall exercise by written notice to HBI.
Provided that the Landlord consented in the Landlord’s Consent to the
re-assignment of the Guaranteed Lease to Sara Lee or such Lease is not a Lease
Requiring Consent, upon receiving such notice from Sara Lee, such assignment
shall be of no further force and effect; and HBI shall assign or otherwise
transfer, or cause its applicable Subsidiary to assign or otherwise transfer, to
Sara Lee all of HBI or such Subsidiary’s right, title and interest in and to
such Guaranteed Lease and any related improvements and fixtures (but excluding
any furnishings, trade fixtures and business equipment) used in connection with
the Leased Property demised under such Guaranteed Lease (collectively, the
“Related Property”). If a Landlord did not consent in the Landlord’s Consent to
the re-assignment of the Guaranteed Lease to Sara Lee and such Guaranteed Lease
is a Lease Requiring Consent, then Sara Lee may seek Landlord’s consent to
re-assignment of the Lease to Sara Lee at HBI’s sole cost and expense, and, upon
the receipt of such consent, HBI (or its Subsidiary) shall perform such
assignment and transfer called for in the preceding sentence.
          (c) If Sara Lee exercises its right to terminate the assignment to HBI
of any Guaranteed Lease, Sara Lee shall have the immediate right to possession
and use of the Leased Property with respect to which such breach or event of
default exists and any Related Property associated with such Leased Property,
and, upon receiving the notice of termination of such Guaranteed Lease from Sara
Lee, HBI shall quit and vacate, or shall cause its applicable Subsidiary and all
other tenants and occupants of such Leased Property, to quit and vacate such
Leased Property in accordance with the requirements of such Guaranteed Lease,
broom clean, with all rubbish, debris and personal property belonging to HBI or
such Subsidiary, tenant or occupant (other than the Related Property) having
been removed. If HBI or any such Subsidiary, tenant or occupant shall fail to
quit and vacate such Leased Property after receipt of such notice of termination
in accordance with the requirements of the Guaranteed Lease, Sara Lee shall have
all rights and remedies available at law and in equity to evict HBI, or such
Subsidiary, tenant or occupant from such Leased Premises.
          (d) HBI, for itself and as agent for each of its Subsidiaries, hereby
irrevocably constitutes and appoints Sara Lee its true and lawful
attorney-in-fact for the purpose of carrying

11



--------------------------------------------------------------------------------



 



out the terms and provisions of this Agreement after a breach or default under
this Agreement or under any Lease (which continues after the giving of any
notice and the expiration of any cure period provided under such Lease), in
HBI’s or such Subsidiary’s name and stead, (i) to secure and maintain the use
and possession of any Leased Properties with respect to which any breach or
event of default exists under any Guaranteed Lease and any Related Property;
(ii) to take any and all actions which Sara Lee reasonably deems necessary to
protect, maintain and secure its interest in any such Leased Property and
Related Property; and (iii) to put and substitute one or more agents, attorney
or attorneys-in-fact for HBI or any such Subsidiary to do, execute, perform and
finish for HBI or such Subsidiary those matters which shall be reasonably
necessary or advisable, or which HBI’s agent, attorney-in-fact or its substitute
shall deem reasonably necessary or advisable, with respect to such Leased
Property or Related Property, including, without limitation, executing on behalf
of HBI any instrument deemed necessary or advisable by Sara Lee to evidence the
termination of the previous assignment, and the assignment of HBI’s or its
Subsidiary’s rights, title and interests in and to such Guaranteed Lease under
this Section 2.2, as thoroughly, amply and fully as HBI could do personally. All
such powers of attorney shall be deemed coupled with an interest and shall be
irrevocable.
     Section 2.3 No Obligation To Pay Rent. Nothing in this Agreement, the
instruments assigning the Guaranteed Leases to HBI or its applicable Subsidiary,
or any other agreement between HBI and Sara Lee creates any obligation on the
part of Sara Lee to pay any amounts due or owing under any of the Guaranteed
Leases.
ARTICLE III
COVENANTS
     Section 3.1 Merger.
          (a) As long as the Total Guaranteed Rent exceeds $25 million HBI shall
not consolidate with or merge into any Person or permit any Person to
consolidate with or merge into HBI (or enter into any transaction involving or
related to an acquisition of a controlling interest in HBI or a sale of all or
substantially all of HBI’s assets on a consolidated basis) (in each case, a
“Transaction”) unless:
          (i) the surviving Person in such Transaction (the “Surviving Person”)
(A) is rated at least B+ by Standard & Poor’s or at least Ba3 by Moody’s
Investors Services, and (B) the Surviving Person assumes in writing all of HBI’s
obligations under this Agreement; or
          (ii) (A) the Surviving Person assumes in writing all of HBI’s
obligations under this Agreement, and (B) the Surviving Person delivers to Sara
Lee a Letter of Credit in the Required Amount; or
          (iii) HBI obtains the prior written consent of Sara Lee (which may be
granted or withheld in Sara Lee’s sole discretion).
          (b) If the Surviving Person provides the Letter of Credit under
Section 3.1(a)(ii), then (i) the Required Amount shall be calculated as of a
date within 60 days

12



--------------------------------------------------------------------------------



 



prior to the closing of the Transaction (such date to be mutually acceptable to
Sara Lee and the Surviving Person), (ii) the Required Amount shall be
re-calculated on an annual basis following the closing of the Transaction and
the Surviving Person shall provide Sara Lee with a replacement Letter of Credit
in the Required Amount as so re-calculated and (iii) the Surviving Person shall
be obligated to maintain the Letter of Credit in the Required Amount until the
date on which the Total Guaranteed Rent falls below $25 million (such term, the
“Letter of Credit Term”).
     Section 3.2 Security Interests. As long as Sara Lee’s duties under any
Obligation remain outstanding with regards to any Leased Properties or Leases,
HBI shall not pledge, hypothecate, collaterally assign, mortgage or otherwise
encumber, or permit any lien or encumbrance upon, or grant any security interest
in, any of HBI’s rights, title or interests, as lessee or assignee, in or to any
of such Leased Properties or Leases, except to the extent any such lien,
encumbrance or security interest is subordinate to, and would not otherwise
interfere with, the interests, rights or remedies of Sara Lee with respect to
such Leased Property or Lease under the terms of this Agreement; provided,
however, that this Section 3.2 shall not apply to (a) any lien or encumbrance on
any Landlord’s interest in any Leased Property existing as of the Separation
Date or expressly permitted under a Lease; (b) any liens against the Properties
for real estate taxes or mechanics’, materialmens’ or other liens based upon
claims for work, labor or materials relating to any Property, if (i) such taxes
or claims are not due and payable or are being contested in good faith by
appropriate proceedings and (ii) HBI maintains adequate reserves for payment of
such taxes or claims in accordance with generally accepted accounting
principles; and (c) any mortgage, deed of trust or security interest on any
Property or Lease in favor of the provider or providers of any senior working
capital facility and/or any senior term loan facility. It shall not be
considered a default of this Agreement if, within ten (10) business days after
HBI receives notice of a lien against a Property, HBI causes such lien to be
released of record or provides Sara Lee with insurance against the same issued
by a major title insurance company or such other protection against the same as
Sara Lee shall accept in its sole and absolute discretion.
     Section 3.3 Sharing Of Information. As long as any Obligations remain
outstanding, HBI will provide to Sara Lee, no later than fifteen (15) days after
the end of each fiscal quarter of HBI, a certificate of HBI’s Chief Operating
Officer or Chief Financial Officer that (a) certifies the accuracy of an
attached schedule listing each Guaranteed Lease and, with respect thereto,
(i) the location of the Property covered by, and the parties to, such Guaranteed
Lease, (ii) the expiration date of each Guaranteed Lease, and (iii) the current
monthly rental payment by HBI or its applicable Subsidiary and the date of any
contractual escalation in the monthly rental payment under each Guaranteed
Lease, and (b) certifies that HBI is not in breach or default under any of the
Guaranteed Leases and that no event exists which, with the passage of time,
would become an event of breach or default (or, if applicable, identifies any
exceptions).
     Section 3.4 Limitation On Assignment. As long as any Obligations remain
outstanding with regards to a Guaranteed Lease, HBI or its applicable Subsidiary
may assign or otherwise transfer its rights, title and interests in and to under
any such Guaranteed Lease, or sublease all or substantially all of any the
Guaranteed Property, to a third party (any such proposed assignee, sublessee or
transferee being a “Proposed Transferee,” and any such proposed assignment,
sublease or transfer being a “Proposed Transfer”); provided, however, that
(a) Sara Lee consents to such Proposed Transfer, such consent not to be
unreasonably withheld,

13



--------------------------------------------------------------------------------



 



(b) effective upon or before such Proposed Transfer, Sara Lee is fully and
unconditionally released from any and all Obligations under such Guaranteed
Lease, or (c) the Proposed Transferee is a direct or indirect wholly-owned
Subsidiary of HBI, under common control with HBI, or in control of HBI at all
times and HBI remains primarily liable for the Obligations as if HBI were still
the tenant or assignee under the applicable Guaranteed Lease or Guaranteed
Leases. Any transfer in violation of this Section 3.4 is void.
     Section 3.5 Further Assurances. At any time and from time to time, upon the
request of the other Party, HBI and Sara Lee shall each execute and deliver to
the other Party such further instruments and documents, and do such further acts
and things, as such other Party may reasonably request in order to effectuate
fully the purposes of this Agreement. To the extent it is possible without
causing a default under any Lease, Sara Lee shall take such other actions as may
be reasonably requested by HBI in order to place HBI, insofar as reasonably
possible, in the same position as if the Leases for any Leased Property for
which the Actual Closing did not occur on or before the Separation Date had been
transferred as contemplated hereby.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Entire Agreement; Incorporation Of Schedules And Exhibits. This
Agreement (including all Schedules and Exhibits referred to herein) and the
Ancillary Agreements constitute the entire agreement among the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof. All Schedules and Exhibits
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.
     Section 4.2 Amendments And Waivers. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.
     Section 4.3 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in Section 4.2 and shall be effective only to
the extent in such writing specifically set forth.

14



--------------------------------------------------------------------------------



 



     Section 4.4 Parties In Interest. Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the Parties, and their
respective successors and permitted assigns, any rights or remedies of any
nature whatsoever under or by virtue of this Agreement.
     Section 4.5 Assignment; Binding Agreement. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the Parties
without the prior written consent of the other Parties, and any instrument
purporting to make such an assignment without prior written consent shall be
void; provided, however, either Party may assign this Agreement to a successor
entity in conjunction with such Party’s reincorporation. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
permitted assigns. Any contrary or inconsistent provision of this Agreement
notwithstanding, this Agreement shall be binding upon HBI and any successor or
assign of HBI that, through a merger or consolidation, succeeds to all or
substantially all of HBI’s interest in the Guaranteed Leases or the Guaranteed
Properties.
     Section 4.6 Notices. All notices, demands and other communications given
under this Agreement must be in writing and must be either personally delivered,
telecopied (and confirmed by telecopy answer back), mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number indicated below or such other address or telecopy number or to the
attention of such other Person as the recipient party shall have specified by
prior written notice to the sending party. Any notice, demand or other
communication under this Agreement shall be deemed to have been given when so
personally delivered or so telecopied and confirmed (if telecopied before 5:00
p.m. Eastern Standard Time on a business day, and otherwise on the next business
day), or if sent, one business day after deposit with an overnight courier, or,
if mailed, five business days after deposit in the U.S. mail.
Sara Lee Corporation
Three First National Plaza
Chicago, Illinois 60602-4260
Attention: General Counsel
Facsimile Number: (312) 419-3187
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105
Attention: General Counsel
Facsimile Number: (336) 714-3638
     Section 4.7 Severability. The Parties agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions shall be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the

15



--------------------------------------------------------------------------------



 



remaining provisions shall remain valid and enforceable to the fullest extent
permitted by applicable law.
     Section 4.8 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.
     Section 4.9 Submission To Jurisdiction. EACH OF THE PARTIES IRREVOCABLY
SUBMITS (FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN CHICAGO, ILLINOIS, OR FORSYTH COUNTY, NORTH
CAROLINA OR GUILDFORD COUNTY, NORTH CAROLINA, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT; PROVIDED THAT THE PARTIES MAY BRING ACTIONS OR PROCEEDINGS AGAINST EACH
OTHER IN OTHER JURISDICTIONS TO THE EXTENT NECESSARY TO ENFORCE THEIR RIGHTS
UNDER THIS AGREEMENT UNDER STATE LAW OR TO IMPLEAD THE OTHER PARTY IN ANY ACTION
COMMENCED BY A THIRD PARTY THAT IS RELATED TO THIS AGREEMENT. EACH PARTY ALSO
AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT IN ANY OTHER COURT OR OTHER JURISDICTIONS UNLESS SUCH ACTIONS OR
PROCEEDINGS ARE NECESSARY TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT UNDER STATE
LAW OR TO IMPLEAD THE OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT
IS RELATED TO THIS AGREEMENT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND
WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER
PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY
SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE
ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 4.6
ABOVE. NOTHING IN THIS SECTION 4.9, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH
PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL
BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.
     Section 4.10 Waiver Of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

16



--------------------------------------------------------------------------------



 



     Section 4.11 Amicable Resolution. The Parties desire that friendly
collaboration will develop between them. Accordingly, they will try to resolve
in an amicable manner all disputes and disagreements connected with their
respective rights and obligations under this Agreement in accordance with
Section 6.12 of the Separation Agreement.
     Section 4.12 Arbitration. Except for suits seeking eviction, injunctive
relief or specific performance or in the event of any impleader action arising
from any proceeding commenced by a third party that it is related to this
Agreement, in the event of any dispute, controversy or claim arising under or in
connection with this Agreement (including any dispute, controversy or claim
relating to the breach, termination or validity thereof), the Parties shall
submit any such dispute, controversy or claim to binding arbitration in
accordance with Section 6.13 of the Separation Agreement.
     Section 4.13 Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The Parties agree that prior drafts of this Agreement shall be
deemed not to provide any evidence as to the meaning of any provision hereof or
the intent of the Parties hereto with respect hereto.
     Section 4.14 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 4.15 Limitation On Damages. Each Party irrevocably waives, and no
Party shall be entitled to seek or receive, consequential, special, indirect or
incidental damages (including without limitation damages for loss of profits) or
punitive damages, regardless of how such damages were caused and regardless of
the theory of liability; provided that the foregoing shall not limit each
Party’s indemnification obligations set forth in the Indemnification and
Insurance Matters Agreement.
     Section 4.16 Delivery By Facsimile Or Other Electronic Means. This
Agreement, and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or other electronic transmission, shall be treated
in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any Party, each other Party shall
re-execute

17



--------------------------------------------------------------------------------



 



original forms thereof and deliver them to all other Parties. No Party shall
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature was transmitted or communicated through
the use of facsimile machine or other electronic means as a defense to the
formation of a contract and each such party forever waives any such defense.
     Section 4.17 Time of Essence. Time is of the essence with respect to all
terms and conditions of, rights and obligations under, this Agreement.
ARTICLE V
DEFINITIONS
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Separation Agreement. In addition, for purposes of
this Agreement, the following terms shall have the following meanings:
     “Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international governmental authority or any arbitration or mediation tribunal.
     “Actual Closing” means, with respect to each Leased Property, the
consummation of the assignment or transfer of the rights, title and interest of
Sara Lee or its applicable Subsidiary in and to the Lease of such Leased
Property to HBI or one of its Subsidiaries to HBI.
     “Ancillary Agreements” shall have the meaning set forth in the Separation
Agreement.
     “Branded Apparel Business” shall have the meaning set forth in the
Separation Agreement.
     “Contract” means any contract, agreement, lease, license, sales order,
purchase order, instrument or other commitment that is binding on any Person or
any part of its property under applicable law.
     “Guaranteed Leases” means any Leases under which Sara Lee or any member of
the Sara Lee Group shall, from time to time, have Obligations after the
Separation but only for so long as, and to the extent that, any such Leases
continue in effect after Separation and only with respect to those Obligations
that remain unperformed or unfulfilled after Separation and at the time such
determinations may be made.
     “Guaranteed Properties” means any Leased Properties leased, used or
occupied under any Guaranteed Leases.
     “Indemnification and Insurance Matters Agreement” shall have the meaning
set forth in the Separation Agreement.
     “Landlord” means (1) the holder of the landlord’s rights, title and
interests in and to any Lease from time to time, (2) with respect to the Lease
Consents, any other Person from which any consent or waiver is required to
assign any Lease or sublease any Leased Property to HBI or

18



--------------------------------------------------------------------------------



 



its applicable Subsidiary on the terms and conditions of this Agreement, and
(3) with respect to the release of all Liabilities of Sara Lee or any of its
Subsidiaries under any Lease, any other Person having the right to enforce any
such Liabilities.
     “Lease” means, with respect to each Leased Property, any lease, sublease or
other agreement under which Sara Lee or its applicable Subsidiary (including,
for the avoidance of doubt, through any division of Sara Lee or any such
Subsidiary) holds a leasehold interest in such Leased Property or has the right
to use or occupy such Leased Property, together with any amendments or
extensions of such leases, subleases or agreements, any guaranty of such lease,
sublease or agreement by any member of the Sara Lee Group, and any other
agreements affecting such leases, subleases or agreements, such leasehold
interest or the use and occupancy of such Leased Property.
     “Lease Consents” means all consents under, or amendments or waivers of any
provision of, any Leases required to (1) assign the Lease or sublease the
applicable Leased Property to HBI or its applicable Subsidiary on the terms and
conditions of this Agreement or (2) in order to prevent a breach or default
thereunder, in connection with the consummation of the Separation or
Distribution.
     “Lease Requiring Consent” means any Lease (1) which prohibits the
assignment of such Lease, or the sublease of the applicable Leased Property, to
HBI or its applicable Subsidiary or (2) under which the consent of any Landlord
is required for assignment of such Lease, or the sublease of the applicable
Leased Property, to HBI or such Subsidiary, on the terms and conditions of this
Agreement or, in order to prevent a breach or default thereunder, in connection
with the consummation of the Separation or Distribution.
     “Lease Requiring Notice” means any Lease under which notice to any Landlord
is required for assignment of such Lease, or the sublease of the applicable
Leased Property, to HBI or such Subsidiary, on the terms and conditions of this
Agreement or, in order to prevent a breach or default thereunder, in connection
with the consummation of the Separation or Distribution.
     “Leased Properties” means those real properties, including without
limitation any land, buildings, fixtures and other improvements constituting
real property, which are leased or otherwise used and occupied by Sara Lee or
one of its Subsidiaries and are part of the HBI Assets (including without
limitation those properties identified in Schedule 1.2), together with (1) all
easements, rights-of-way, restrictions, reservations and other rights and
interests appurtenant to such real properties and (2) all of Sara Lee’s or such
Subsidiary’s rights, interests and obligations under any subleases, licenses or
other agreements regarding the use or occupancy of all or any portion of any
such real property.
     “Letter of Credit” shall mean an irrevocable standby letter of credit in
the Required Amount issued by a Qualified Bank for the benefit of Sara Lee on
terms and conditions satisfactory to Sara Lee.
     “Liabilities” means all debts, liabilities, guarantees, assurances,
commitments and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured,

19



--------------------------------------------------------------------------------



 



liquidated or unliquidated, accrued or not accrued, known or unknown, due or to
become due, whenever or however arising (including, without limitation, whether
arising out of any Contract or tort based on negligence or strict liability) and
whether or not the same would be required by generally accepted principles and
accounting policies to be reflected in financial statements or disclosed in the
notes thereto.
     “Loss” and “Losses” mean any and all damages, losses, deficiencies,
Liabilities, obligations, penalties, judgments, settlements, claims, payments,
fines, interest, costs and expenses (including, without limitation, the costs
and expenses of any and all Actions and demands, assessments, judgments,
settlements and compromises relating thereto and the costs and expenses of
attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights hereunder), including direct and consequential damages, but excluding
punitive damages (other than punitive damages awarded to any third party against
an indemnified party).
     “Obtaining Party” shall have the meaning set forth in Section 1.6(b) of
this Agreement.
     “Obligations” means all Liabilities of Sara Lee or its Subsidiaries as
lessee, assignor, sublessor, guarantor or otherwise under or relating to any
Lease, including, without limitation, any guarantee, surety, letter of credit,
security deposit or other security which Sara Lee or its Subsidiaries have
provided or will provide to a Landlord with respect to any Lease, to the extent
such Liabilities have not expired, terminated or been fully and unconditionally
released.
     “Owned Properties” means those real properties, including without
limitation all land and any buildings, fixtures and other improvements on such
land, which are owned by Sara Lee or one of its Subsidiaries and are part of the
HBI Assets (including without limitation those properties identified in
Schedule 1.1), together with (1) all easements, rights-of-way, restrictions,
reservations and other rights and interests appurtenant to such real properties
and (2) such owners’ rights, interests and obligations under any leases,
subleases, licenses or other agreements regarding the use or occupancy of all or
any portion of any such real property.
     “Parties” means the parties to this Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
     “Properties” means the Owned Properties and Leased Properties.
     “Qualified Bank” shall be a financial institution with a minimum rating of
A by Standard & Poor’s or a minimum rating of A2 by Moody’s Investors Services.
     “Release” means, with respect to each Lease, the unconditional release of
all Liabilities of Sara Lee or its Subsidiaries under such Lease, including,
without limitation, the termination and return of any guarantee, surety, letter
of credit, security deposit or other security which Sara Lee or any of its
Subsidiaries has provided to any Landlord with respect to such Lease.
     “Required Amount” means 100% of the Total Guaranteed Rent.

20



--------------------------------------------------------------------------------



 



     “Sara Lee Group” shall have the meaning set forth in the Separation
Agreement.
     “Sara Lee Indemnitees” means Sara Lee, each member of the Sara Lee Group
and each of their respective successors and assigns, and all Persons who are or
have been stockholders, directors, partners, managers, managing members,
officers, agents or employees of any member of the Sara Lee Group (in each case,
in their respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns.
     “Separation” shall have the meaning set forth in the Separation Agreement.
     “Separation Date” has the meaning set forth in the Separation Agreement.
     “Subsidiary” of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person. For
purposes of this Agreement, it is understood that HBI and each Subsidiary of HBI
after the Separation shall be deemed not to be a Subsidiary of Sara Lee after
the Separation.
     “Total Guaranteed Rent” means the minimum aggregate rent, additional rent
and other charges, costs and expenses that HBI or any of its Subsidiaries is
required to pay to the Landlords over the remaining life of the Guaranteed
Leases, regardless of such Person’s volume of business.
[SIGNATURE PAGE FOLLOWS]

21



--------------------------------------------------------------------------------



 



 
          IN WITNESS WHEREOF, each of the parties has caused this Real Estate
Matters Agreement to be executed on its behalf by its officers hereunto duly
authorized on the day and year first above written.

                  SARA LEE CORPORATION    
 
           
 
  By:   /s/ Diana S. Ferguson
 
Diana S. Ferguson
Senior Vice President    
 
                HANESBRANDS INC.    
 
           
 
  By:   /s/ Richard A. Noll    
 
           
 
      Richard A. Noll
Chief Executive Officer    

22



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
OWNED PROPERTIES

23



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
OWNED PROPERTITES


                                  BU   Total Bldg SF     Plant Name   State  
Address   Country
1
  International     60127     S.A.)       Alsina 1771, San Martin, Buenos Aires
  Argentina
2
  International     20811     S.A.)       San Juan   Argentina
3
  International     13285     S.A.)       3 de Febrero 414, San Martin, Buenos
Aires   Argentina
4
  International     8211     S.A.)       Medeiros 3484, Buenos Aires   Argentina
5
  International     289480     Cutting, Packing, Dist., Head Office       4405
Metropolitain Blvd., East, Montreal, (QC) H1R 1Z4   Canada
6
  International     27300     Sewing Plant       4409 Dollard Street, Lac
Megantic, (QC) G6B 3B4   Canada
7
  Intimates/Hosiery     110011     Bali - Cartago       Cartago   Costa Rica
8
  Underwear/Socks     76433     Heredia       Industria Texilera Del Este,
Heredia   Costa Rica
9
  Underwear/Socks     75000     Cartex       Parque Industrial Cartago, Cartago
  Costa Rica
10
  Underwear/Socks     75000     Cretex       Costado Este del Liceo, Grecia  
Costa Rica
11
  Underwear/Socks     74500     Cartago       Industria Texilera Del Este,
Heredia   Costa Rica
12
  Intimates/Hosiery     66505     Tucurrique           Costa Rica
13
  Intimates/Hosiery     43859     Paraiso           Costa Rica
14
  Intimates/Hosiery     35893     Bali - Cartago       Contiguo Al Cementario,
Cartago   Costa Rica
15
  Underwear/Socks     27000     Cartex       Parque Industrial Cartago, Cartago
  Costa Rica
16
  Intimates/Hosiery     530000             Dos Rios (new 5/06)   D.R.
17
  Underwear/Socks     88000     Las Americas       Zona Franca Las Americas,
Santa Domingo   D.R.
18
  Underwear/Socks     86000     Las Americas       Zona Franca Las Americas,
Santa Domingo   D.R.
19
  Underwear/Socks     74000     San Isidro       Zona Franca San Isidro, Santa
Domingo   D.R.
20
  Underwear/Socks     70000     SU UW Lacaleta       Zona Franca Las Americas,
Santa Domingo   D.R.
21
  Intimates/Hosiery     94584     Jiboa       Zona Franca El Pedrigal   El
Salvador
22
  Underwear/Socks     92492     El Pedrigal       Zona Franca El Pedrigal, El
Rosario   El Salvador
23
  Intimates/Hosiery     118020     Villanueva       ZIP Buena Vista, Villanueva
  Honduras
24
  Sportswear     94811     Hanes Choloma       ZIP Choloma, Choloma, Cortes  
Honduras
25
  Underwear/Socks     60000     La Ceiba       Zona Libre Manufactura Celbena,
La Ceiba   Honduras
26
  Underwear/Socks     55812     San Pedro       ZIP Buenavista, Villanueva,
Cortes   Honduras
27
  Intimates/Hosiery     53555     Choloma       ZIP Choloma, Choloma   Honduras
28
  International     218039     SLBA LAN (Knit)       Col., Renovacion   Mexico
29
  Sportswear     171019     Monolova 2       Avenida Sidermexy Calle, Monclova  
Mexico
30
  Sportswear     166853     San Pedro       #26 Calle Zaragoza Sur, Coahuila  
Mexico
31
  Sportswear     121022     Madero       Blvd. Manuel Avila Camacho, Francisco
L. Mode   Mexico
32
  Sportswear     110344     Allende       Carretera 57 1252, Allende, Coahuila  
Mexico
33
  Sportswear     100810     Nueva Rosita       Carretera 57 KH 123, Rosita,
Coahuila   Mexico
34
  Sportswear     95968     Monclova 1       Monclova, Coahuila   Mexico
35
  Intimates/Hosiery     68171     Yucatan       KM 102 Merida, Mexico   Mexico
36
  International     63238     SLBA LAN (Knit)       AGS Pabellon Artteaga  
Mexico
37
  International     54133     SLBA LAN (Knit)       Taller 174 L. Boturini  
Mexico
38
  International     36112     SLBA LAN (Knit)       Col., Renovacion   Mexico
39
  International     27706     SLBA LAN (Playtex)       Cadereyta 2   Mexico
40
  International     26864     SLBA LAN (Playtex)       Naucalpan C.3   Mexico
41
  International     24249     SLBA LAN (Knit)       Taller 179 A. Graficas  
Mexico
42
  International     10731     SLBA LAN (Playtex)       Cadereyta 1   Mexico
43
  International     0     SLBA LAN (Playtex)       Colon   Mexico
44
  Intimates/Hosiery     241419     Clarksville   AR   Cline & Clark Rd.
Clarksville, AR   USA
45
  Textiles     736453     Rabun Gap   GA   John Beck Dockins Rd., Rabun Gap.,
Georgia   USA
46
  Sportswear     986000     North Ridge   NC   Rural Hall, NC   USA
47
  Intimates/Hosiery     840452     Weeks   NC   401 Hanes Mill Rd., W-S. NC  
USA
48
  Textiles     582292     China Grove   NC   E. Thom Street, China Grove, North
Carolina   USA
49
  Underwear/Socks     568359     Stratford Rd.   NC   700 South Stratford Road,
W-S. NC   USA
50
  Intimates/Hosiery     548212     Commerce (Cleveland)   NC   219 Commerce
Blvd, Kings Mountain, NC   USA
51
  Textiles     512406     Eden   NC   Gant Road, Eden, North Carolina   USA
52
  Sportswear     468000     Oak Summit   NC   1000 Hanes Mill Road, W-S. NC  
USA
53
  Intimates/Hosiery     429578     Canterbury   NC   705 Canterbury Rd.
Gastonia, NC   USA
54
  Textiles     422171     Forest City   NC   W. Main Street, Forest City, North
Carolina   USA
55
  Sportswear     398000     Eden Yarns   NC   328 Gant Road, Eden. NC   USA
56
  Underwear/Socks     391888     Annapolis   NC   2655 Annapolis, W-S, NC   USA
57
  Underwear/Socks     385310     Kennersville   NC   700 North Main Street,
Kernersville, NC   USA
58
  Sportswear     380000     Laurel Hill   NC   18400 Fielderest Road, Laurel
Hill, NC   USA
59
  Intimates/Hosiery     380000     Aleo   NC   30 5th Ave., Rockingham, NC   USA
60
  Textiles     290000     Morganton   NC       USA
61
  Textiles     271659     Sanford   NC   2652 Dalrymple Street, Sanford, North
Carolina   USA
62
  Sportswear     2300000     I-95   NC   4185 W. 5th Street, Lumberton, NC   USA
63
  Textiles     223836     Gastonia   NC   Poplar Street, Gastonia, North
Carolina   USA
64
  Textiles     206000     Advance   NC   Cornatzer Road, Adnance, North Carolina
  USA
65
  Underwear/Socks     201000     Mt. Airy   NC   645 West Pine Street Mt. Airy,
NC   USA
66
  Intimates/Hosiery     173805     Crawford   NC   328 Crawford Rd.,
Statesville, NC   USA
67
  Underwear/Socks     138892     Asheboro   NC   100 Industrial Park, Ave.,
Asheboro, NC   USA
68
  Intimates/Hosiery     124198     Meacham   NC   933 Meacham Rd. Statesville,
NC   USA
69
  Textiles     103570     Artington   NC       USA
70
  Underwear/Socks     66918     Watkins   NC   4801 Bethnia Tation Road, W-S. NC
  USA
71
  Textiles     66925     490 Office   NC   480, W. Hanes Mill Road,
Winston-Salem. N.C.   USA
72
  Sportswear     64000     Starlite   NC   1401 Starlite Drive, Lumberton, NC  
USA
73
              Lumberton Culp Property   NC   Lumberton - Culp Property   USA
74
  Underwear/Socks     35000     Narrow Fabrics   NC   548 NC Highway 801 North,
Advance, NC   USA
75
  Underwear/Socks     480684     Tamaqua Hometown DC   PA   143 Mahonoy Ave,
Tamaqua, PA   USA
76
  Underwear/Socks     132000     Tamaqua Tidewood DC   PA   92 Progress Avenue,
Tamaqua, PA   USA
77
  Underwear/Socks     97640     Tamaqua Liberty DC   PA   25 Liberty Street,
Tamaqua, PA   USA
78
  Textiles     498912     Greenwood   SC   Highway 25 North, Hodges, South
Carolina   USA
79
  Underwear/Socks     236000     Barnwell   SC   11200 Dunbarton Blvd, Barnwell,
SC   USA
80
  Intimates/Hosiery     143791     Marion   SC   Hgwy 578, Marion, SC   USA
81
  Textiles     0     Greenwood   SC   Highway 25 North, Hodges, South Carolina  
USA
82
  Textiles     607577     Mountain City   TN   Highway 421 South Mountain City,
Tennessee   USA
83
  Sportwswear     744000     VSC   VA   380 Beaver Creek Road, Martinsville, VA
  USA
84
  Textiles     254603     Galax (Textiles)   VA   1012 Glendale Drive, Galax,
Virginia   USA
85
  Intimates/Hosiery     243840     Liberty   VA   138 Elamsville Rd, Stuart, VA
  USA
86
  Textiles     176560     Galax (Yarn)   VA   1012 Glendale Drive, Galax,
Virginia   USA



24



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
LEASED PROPERTIES

              SLC Contracting Entity   Landlord   Start Date   Property Location
Sara Lee Corporation (formerly in name of Champion Products, Inc.)
  Highwoods DLF 97/26 DLF 99/32, L.P. (formerly Chedren, Inc.)   7/1/1993  
105,723 sq. ft.@ 475 Corporate Drive, Winston-Salem, NC
 
           
Sara Lee Corporation
  Twin City Properties, Corp.   7/31/2003   470 Hanes Mill Road Office Building,
Winston-Salem, NC
 
           
Sara Lee Hosiery, a division of Sara Lee Corporation
  Mary Kimbrough   3/10/2005   Rental of bldg. at 111 Porter Industrial Rd.,
Clarksville, AR
 
           
Sara Lee Corporation
  Twin City Properties, Corp.   7/31/2003   450 and 460 Hanes Mill Road
Buildings, Winston-Salem NC
 
           
Playtex Apparel, Inc.
  ANA Capital Partners, Ltd. fka Metropolitan Parkway West 1994, Ltd.  
9/12/2000   1,162 square feet @4011 W. Plano Parkway, Suite 123, Plano, TX
 
           
Sara Lee Corporation
  Commerce Plaza, LLC   10/1/1999   Bentonville office, Lots 16 & 17, Commerce
Centre, Bentonville, Arkansas
 
           
Sara Lee Underwear and Sara Lee Sportswear
  Glenn Hart   4/4/2005   Warehouse @ 5620 Shattalon Dr., Winston-Salem, NC
 
           
Sara Lee Corporation (as successor to Scotch Maid, Inc.)
  WOHIO Holdings, Inc.   6/12/1992   11th Floor, 16th East 34th St., New York
City
 
           
Sara Lee Corporation (as successor in interest to Playtex Apparel, Inc.)
  WOHIO Holdings, Inc.   10/10/1989   7th Floor, 16th East 34th St., New York
City
 
           
Sara Lee Intimate Apparel, an operating division of Sara Lee Corporation
  Clara Ridgley Properties, L.L.C.   9/1/2004   54,776 sq.ft. @ Clara and
Ridgley Rd., Dover, Delaware
 
           
Sara Lee Corporation, for its division of Sara Lee Hosiery
  Locke Land Company,
LLC   1/12/2001   206 Enterprise Dr., Rockingham, NC
 
           
Bali Company, A Division of Sara Lee Corporation
  260/61 Madison Equities Corp.   5/1/1997   14th floor, 260 Madison Ave., New
York City

25



--------------------------------------------------------------------------------



 



SCHEDULE 1.2 (cont’d)

              SLC Contracting Entity   Landlord   Start Date   Property Location
Sara Lee Corporation (originally Hanes Knitwear/Printables, Inc., a wholly owned
subsidiary of Sara Lee Corporation)
  Highwoods Realty
Limited Partnership
(originally
Forsyth/Stratford
Partners)   2/26/1987   2828 WestPoint Blvd, Winston-Salem, NC
(Warehouse)
 
           
Sara Lee Intimate Apparel, a division of Sara Lee Corporation
  260/261 Madison Equities Corp.   2/1/2002   6th Floor, 260 Madison Ave., New
York City
 
           
Sara Lee Sock Company
  Pope Companies, Inc.   10/23/2003   Warehouse at 1384 South Park Drive, 1421
Highway 66 South, Kernersville, NC
 
           
Sara Lee Corporation
  Industrial Property Fund IV, L.P.   6/112001   2935 West Corporate Lakes
Blvd., Weston, FL
 
           
Sara Lee Underwear, a division of Sara Lee Corporation
  Highwoods
Industrial North
Carolina, LLC   7/1/2005   446,818 sq. ft. at 710 Almondridge Road, Rural Hall,
NC 27045
 
           
Sara Lee Underwear, a division of Sara Lee Corporation
  Lentz Transfer and Storage Company   7/1/2005   Warehouse No 1, 4509 Hampton,
Rd., Winston-Salem, NC
 
           
Sara Lee Intimate Apparel
  Patrick County Fruit Growers, Inc.   5/1/2003   Warehouse on Route 8, Wooline,
VA
 
           
Sara Lee Direct, LLC (successor in interest to Net Apparel, LLC, L’eggs Brands,
Inc., and Sara Lee Corporation on behalf of its Direct Marketing Division and
L’eggs Brands, Inc.) NOTE: Payment Guaranteed by Sara Lee Corporation
  G-T Gateway, LLC (successor in interest to Winston-Salem Industrial, LLC,
Highwoods Realty Limited Partnership, and The Shelton Companies)   7/8/1988  
531 Northridge Park
Drive, Rural Hall,
NC

26



--------------------------------------------------------------------------------



 



SCHEDULE 1.2 (cont’d)

              SLC Contracting Entity   Landlord   Start Date   Property Location
Sara Lee Underwear, a division of Sara Lee Corporation
  Gateway Holdings,
LLC   4/13/1998   Warehouse space at Gateway Business Center, 1325 Ivy Ave.,
Winston-Salem, NC
 
           
Sara Lee Underwear, a division of Sara Lee Corporation
  Highwoods Realty
Limited Partnership   9/28/2001   Warehouse space at 2599 Empire Dr.,
Winston-Salem, NC 27103
 
           
**Sara Lee Direct, a division of Sara Lee corporation
  Flatwoods Factory Outlet Stores, Inc.   6/09/1997   L’eggs Hanes Bali Playtex,
Flatwoods Factory Outlet Shopping Center, Sutton, WV
 
           
**Sara Lee Direct, a division of Sara Lee corporation
  COROC/Hilton Head II, L.L.C. c/o Tanger Properties Limited Partnership,  
9/16/2003   L’eggs Hanes Bali Playtex, Store A132, Hilton Head Factory Stores 2,
Bluffton, SC
 
           
**Sara Lee Direct, a division of Sara Lee corporation
  R.R.Bayside, Inc.   3/15/2003   Socks Galore, Store 450 Rehoboth Outlets
Rehoboth, DE
 
           
**Sara Lee Direct, a division of Sara Lee corporation
  SunCor Development
Company   12/04/2001   L’eggs Hanes Bali Playtex Express Store, Suite F3, Palm
Valley Pavillions West, Goodyear, AZ

 

**   The assignee is to be Sara Lee Direct, LLC, a Colorado limited liability
company and not Hanesbrands Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM CONVEYANCE FOR OWNED PROPERTIES 1
Prepared by and after recording mail to: 2

         
 
       
 
       
 
       
 
       
 
       

SPECIAL WARRANTY DEED 3
Sara Lee Corporation, a Maryland corporation [or the applicable Subsidiary] with
its principal office at with its principal office at
                                                                                
(“Grantor”), in consideration of $10.00 4 and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby grants 5 to Hanesbrands Inc., a Maryland corporation [or the applicable
Subsidiary] with its principal office at
                                                                                
(“Grantee”),6 with SPECIAL WARRANTY COVENANTS, the real property described on
Exhibit A attached to this Deed (the “Property”).
The Property, the grant of the Property pursuant to this Deed, and the
warranties and covenants under this Special Warranty Deed are subject to (a) all
easements, right-of-way, covenants, conditions, restrictions, restrictive
covenants, reservations, mortgages, deeds of trust, security interests, liens,
attachments, encumbrances and other matters of record or arising by statute
affecting, encumbering or relating to the Property, (b) any lease or other
agreement granting a right to use or occupy the Property, (c) any liens of
mechanics and materialmen securing charges for work performed on, or otherwise
relating to, the Property, (d) any matters that would be disclosed by a complete
and accurate survey of the Property, and (e) all real estate taxes, assessments
and betterments assessed with respect to the Property, which, by accepting and
recording this Deed, Grantee assumes and agrees to pay.
 

1   The form of Deed (including any formatting requirements) will be adapted as
necessary to conform to local requirements, customs and practices to the extent
necessary to render such form effective and, if requested by HBI, recordable.  
2   Insert name and address of local attorney.   3   A separate Deed should be
produced for each county in which any Owned Property is located (and covering
all Owned Property in that county).   4   Some states and counties may require a
statement of the value attributed to the Owned Property covered by each Deed.  
5   The granting language required for effective conveyances under state law.  
6   Insert name, organizational jurisdiction and address of Buyer.

 



--------------------------------------------------------------------------------



 



Grantor executes this Deed as of                                         , 2006.
7

                  SARA LEE CORPORATION, a Maryland
corporation [or the applicable Subsidiary]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

STATE OF                                         8
COUNTY OF                     
          The attached Deed was acknowledged before me this                     
day of                                          , 2005, by
                                                            ,
                                                             of Sara Lee
corporation, a Maryland corporation [or the applicable Subsidiary], on behalf of
said corporation.

         
 
 
 
Notary Public    

             
 
  Print Name:        
 
     
 
   

             
 
  My commission expires:        
 
     
 
   

 

7   The form of Deed should conform to any requirements and formalities for
effective execution of deeds and recordable instruments under state law,
including the number of signatories and witnesses (if any), execution by
specific officers of corporations, attestation by a corporate secretary, and the
appropriate form of acknowledgement for instruments executed in a different
jurisdiction but recorded locally.   8   The form of acknowledgement should
conform to the requirements applicable in the jurisdiction of the Owned
Property.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM ASSIGNMENT FOR LEASED PROPERTIES 9
Prepared by and after recording mail to: 10

         
 
       
 
       
 
       
 
       
 
       

ASSIGNMENT AND ASSUMPTION OF LEASES 11
          THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment and
Assumption”) made as of                                         , 2006 (the
“Effective Date”), between Sara Lee Corporation, a Maryland corporation [or the
applicable Subsidiary] with its principal office at
                                                             (“Assignor”), and
Hanesbrands Inc., a Maryland corporation [or the applicable Subsidiary] with its
principal office at                                                             
(“Assignee”).
          WHEREAS Assignor is the holder of the rights, title, interests and
obligations of the tenant or occupant of the real properties identified
generally on Schedule A attached to this Assignment and Assumption
(collectively, the “Leased Properties”) under the lease(s), sublease(s) or other
agreement(s), together with any amendments or extensions of such lease(s),
sublease(s) or agreements(s), any guaranty of any such lease, sublease or
agreement, and any other agreements affecting such lease(s), sublease(s) or
agreement(s) (collectively, the “Leases”); and
          WHEREAS Assignor wishes to assign the Leases to Assignee, and Assignee
wishes to accept such assignment and assume the Leases, on the terms of the Real
Estate Matters Agreement entered into as of                     , 2006, between
Assignor [or Sara Lee] and Assignee [or HBI] (the “Real Estate Matters
Agreement”);
          NOW THEREFORE, in consideration of $10.0012 and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor and Assignee agree as follows:
 

9   The form of Assignment and Assumption of Leases, including any formatting
requirements, will be adapted as necessary to conform to local requirements,
customs and practices to the extent necessary to render such form effective and,
if requested by HBI, recordable   10   Insert name and address of a local
attorney.   11   A separate Assignment and Assumption of Leases should be
produced for each county in which any Leased Property is located (and covering
all Leased Property in that county).

 



--------------------------------------------------------------------------------



 



          1. As of the Effective Date, Assignor hereby assigns and transfers to
Assignee, without any warranties, express or implied, all of Assignor’s rights,
title and interests in and to, and obligations arising or accruing on or after
the Effective Date under, the Leases, together with Assignor’s rights, title and
interests in and to, and obligations arising or accruing on or after the
Effective Date with respect to, (a) all easements, rights-of-way, restrictions,
reservations and other rights and interests appurtenant to the Leased
Properties, (b) any subleases, licenses or other agreements regarding the use or
occupancy of all or any portion of any Leased Property, and (c) any guarantee,
surety, letter of credit, security deposit or other security provided under the
Leases (the “Appurtenant Rights and Interests”), subject to the terms and
conditions of the Real Estate Matters Agreement.
          2. Assignee hereby accepts such assignment and transfer and assumes,
and agrees to pay, perform, observe and discharge promptly when due, all of
Assignor’s obligations arising or accruing on or after the Effective Date under
the Leases or with respect to the Appurtenant Rights and Interests, subject to
the terms and conditions of the Real Estate Matters Agreement.
[SIGNATURE PAGE FOLLOWS]
 

12   Some states and counties may require a statement of the value attributed to
the Leased Property covered by each Assignment and Assumption.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment and Assumption as of the Effective Date.13

                      SARA LEE CORPORATION, a Maryland
corporation [or the applicable Subsidiary]       HANESBRANDS INC., a Maryland
corporation [or the applicable Subsidiary]    
 
                   
By:
          By:        
 
                     
Name:
          Name:        
 
                     
Title:
          Title:        
 
                   

STATE OF                                          14
COUNTY OF                     
     The attached Assignment and Assumption of Leases was acknowledged before me
this                      day of                                         , 2005,
by                                                             ,
                                                             of Sara Lee
corporation, a Maryland corporation [or the applicable Subsidiary], on behalf of
said corporation.

                            Notary Public    
 
           
 
  Print Name:        
 
     
 
   

STATE OF                                          15
COUNTY OF                     
     The attached Assignment and Assumption of Leases was acknowledged before me
this                      day of                                         , 2005,
by                                                             ,
                                                             of
 

13   The form of Assignment and Assumption should conform to any requirements
and formalities for effective execution of recordable instruments under state
law, including the number of signatories and witnesses (if any), execution by
specific officers of corporations, attestation by a corporate secretary, and the
appropriate form of acknowledgement for instruments executed in a different
jurisdiction but recorded locally.   14   The form of acknowledgement should
conform to the requirements applicable in the jurisdiction of the Leased
Property.   15   The form of acknowledgement should conform to the requirements
applicable in the jurisdiction of the Leased Property.

 



--------------------------------------------------------------------------------



 



     Hanesbrands Inc., a Maryland corporation [or the applicable Subsidiary], on
behalf of said corporation.

                            Notary Public    
 
           
 
  Print Name:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Schedule A
List of Leased Properties

 